201 F.2d 742
53-1 USTC  P 9197
COMMISSIONER OF INTERNAL REVENUEv.COKE.
No. 14064.
United States Court of Appeals Fifth Circuit.
Feb. 6, 1953.

George F. Lynch, A. F. Prescott, Alonzo W. Watson, Sp. Assts. to Atty. Gen., Ellis N. Slack, Acting Asst. Atty. Gen., Mason B. Leming, Acting Chief Counsel, Charles E. Lowery, Sp. Atty., Bureau of Internal Revenue, Washington, D.C., for petitioner.
Before HUTCHESON, Chief Judge, and STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
This appeal from a decision of the Tax Court1 involves income taxes for the calendar year 1945.


2
It presents the single question whether, as the taxpayer claimed and the Tax Court in part found, legal and other expenses incurred in that year were deductible under Section 22(a)(2), I.R.C., 26 U.S.C.A.


3
The commissioner insisting that the expenditures in their entirety constituted a part of the cost of the property recovered and were not deductible from gross income, urges upon us that the decision is incorrect and must be reversed.


4
We cannot agree.  A careful examination of the record, the applicable statutes, and the governing principles convinces us that the Tax Court correctly decided the questions posed.  Indeed, we are of the opinion that the Tax Court correctly stated, and as correctly appraised, the effect in fact and in law of the stipulated facts, and that, for the reasons given in its opinion, the decision should be affirmed.



1
 17 T.C. 403